 1
 2
 3                                                              JS-6
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES HENDERSON,                         Case No. 2:18-cv-09212-PSG (KES)
12                Petitioner,
13          v.                                            JUDGMENT

14   RALPH DIAZ,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is dismissed without prejudice for failure
21   to exhaust state remedies.
22
23   DATED: May 16, 2019
24
25                                       ____________________________________
                                         __________________________________
                                         Philip S. Gutierrez
                                         Philip
26                                       UNITED STATES DISTRICT JUDGE
27
28
